The record in this case was filed in this court on February 2, 1927, and was set down for submission on April 13, 1927, and no brief was filed in the cause by appellant until April 12, 1927, the day before the cause was submitted. No reason has been assigned for a failure to file the briefs before that time. The briefs were not filed in compliance with the law. Article 2283, Rev. Stats. of 1925. Appellee has filed a motion to dismiss the appeal on account of the failure to file briefs on time, and, an investigation of the record not disclosing fundamental error, the motion will be granted, and the appeal dismissed.